Citation Nr: 0901370	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  06-10 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
dental condition.

2.  Entitlement to service connection for bilateral knee 
conditions.

3.  Entitlement to service connection for Paget's disease.

4.  Entitlement to service connection for hearing loss, to 
include as secondary to Paget's disease.

5.  Entitlement to service connection for a back condition.

6.  Entitlement to service connection for a neck condition, 
to include as secondary to a back condition.


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1944 to 
January 1948.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from August 2004 and May 2005 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Togus, Maine, which found that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for a dental condition, and 
denied service connection for bilateral knee conditions, 
Paget's disease, hearing loss, a back condition, and a neck 
condition.

This case was previously before the Board in March 2008, at 
which time the claims currently on appeal was remanded.  The 
actions requested in the Board remand have been undertaken 
and the case has returned to the Board for appellate 
consideration.  

The Board observes that in an August 2004 rating action, the 
RO determined that new and material evidence had not been 
presented to reopen a service connection claim for a dental 
condition and a service connection claim for a left knee 
disorder was denied.  Those claims were again adjudicated in 
May 2005.  Thereafter, a timely NOD was filed in June 2005 
following which an SOC was issued in January 2006 and a 
timely substantive appeal was filed in April 2006.   Hence 
the August 2004 is not a final decision and instead 
represents the decision which was timely appealed with 
respect to both of the aforementioned claims.




FINDINGS OF FACT

1.  A formal finding of unavailability of the veteran's 
service treatment records has been made in this case. 

2.  By rating action dated July 1996, the RO denied the 
veteran's service connection claim for a dental treatment/a 
dental disorder.  The veteran did not appeal that 
determination.  

3.  The veteran filed to reopen the claim for a dental 
condition in June 2004.  There has been no evidence presented 
for the file subsequent to the July 1996 rating action which 
was not previously of record, relates to an unestablished 
fact necessary to substantiate the claim, or raises a 
reasonable possibility of substantiating the service 
connection claim for a dental condition.  

4.  The record contains currently diagnosed disorders of the 
knees, back and neck, and reflects that Paget's disease is 
currently diagnosed and that the veteran has a hearing loss 
meeting the definition of a disability under 38 C.F.R. 
§ 3.385; the clinical evidence reflects that all of these 
conditions were initially diagnosed decades after the 
veteran's discharge from service.  

5.  The file contains no indication of chronicity of 
disorders of the knees, back and neck, Paget's disease or 
hearing loss since service and no clinical evidence or 
competent probative medical opinion etiologically linking any 
of these claimed conditions to the veteran's period service.  


CONCLUSIONS OF LAW

1.  In an unappealed rating action of July 1996 it was 
determined that new and material evidence had not been 
presented with which to reopen a service connection claim for 
a dental condition; that rating action is final.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.104(a), 
20.1103 (2008).

2.  New and material has not been presented subsequent to the 
final rating action of July 1996 denying service connection 
for a dental disorder and the claim remains denied.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.156(a)(c) (2008).

3.  Bilateral knee disorders were not incurred in military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2008).

4.  Paget's disease was not incurred in military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2008).

5.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.310, 3.385 (2008).

6.  A back disorder was not incurred in military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2008).

7.  A neck disorder was not incurred in military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to Notify and Assist

Initially, the Board observes that the veteran's service 
treatment records (STRs) are unavailable in this case.   Even 
prior to the enactment of the Veterans Claims Assistance Act 
of 2000, the United States Court of Appeals for Veterans 
Claims (Court) had held that in cases where the veteran's 
STRs were unavailable/incomplete, through no fault of the 
veteran, there was a "heightened duty" to assist the veteran 
in the development of the case.  See generally McCormick v. 
Gober, 14 Vet. App. 39, 45-49 (2000); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  In this case, a formal finding of 
unavailability of the veteran's complete STRs was made in 
2005 and the veteran was informed of this fact; accordingly, 
VA has no further duty to assist in this regard.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  For claims pending before VA on or after 
May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate 
requirement (4), to the effect that VA request that a 
claimant submit any evidence in his or her possession that 
might substantiate the claim.  See 73 FR 23353 (Apr. 30, 
2008).

The VCAA duty to notify was satisfied by way of a letters 
sent to the veteran in October 2004, April 2006 and April 
2008, which fully addressed the notice elements and were sent 
both prior and subsequent to the AOJ decision in this matter 
issued in May 2005.  The letters informed the veteran of what 
evidence was required to substantiate the service connection 
claims now on appeal and of the appellant's and VA's 
respective duties for obtaining evidence.  Here, the duty to 
notify was not satisfied prior to the initial unfavorable 
decision rendered in August 2004.  Under such circumstances, 
VA's duty to notify may not be "satisfied by various post-
decisional communications from which a claimant might have 
been able to infer what evidence the VA found lacking in the 
claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the RO's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the RO); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  Here 
an SSOC addressing all claims was issued in July 2008, thus 
curing any defects with respect to the timing of 
notification.

With respect to the dental claim requiring the submission of 
new and material evidence for reopening, in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of Appeals 
for Veterans Claims (Court) clarified VA's duty to notify in 
the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.

Here, the VCAA duty to notify has been satisfied with respect 
to Kent in the duty to assist letter issued in April 2008, 
which informed the veteran of the definition of new and 
material evidence and advised her that this was required to 
reopen the claim.  In any case the contentions set forth by 
the veteran subsequent to requesting that the claim be 
reopened in 2004 make it clear that she had actual knowledge 
that the service connection for a dental condition continued 
to be denied since the claim was initially denied in 1996.  
Moreover, in 2006 the veteran indicated that she had 
submitted/identified all evidence and/or information 
pertaining to the claim and thus the purpose of the VCAA was 
not frustrated.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, this notice was 
provided in April 2006.  However, as a practical matter, 
inasmuch as the service connection claims being adjudicated 
on the merits herein are being denied, this matter is moot 
and the Board finds no prejudice to the veteran in proceeding 
with the present decision.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of STRs and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  Here the file contains no STRs, 
only post-service VA and private medical records, and 
statements from the veteran.  As discussed herein, the 
veteran was made aware of the loss of her STRs and of the 
opportunity to support her claims with alternate forms of 
evidence.  A Board remand was issued in this case in 2008 in 
order to obtain all available evidence.  

VA has a duty to assist the veteran in the development of the 
claims.  This duty includes providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that a remand is not required in this case to 
request a VA examination and/or nexus opinion as to any of 
the service connection claims.  Regarding the veteran's 
service connection claims, the file contains sufficient 
evidence regarding current diagnoses and treatment for her 
claimed conditions without any suggestion of an etiological 
relationship to service or continuity of symptomatology since 
service.  Hence, the file contains the evidence necessary to 
adjudicate the claims.

The Board finds that as to the claims being decided herein on 
appeal, all necessary development has been accomplished, and 
therefore appellate review may proceed without prejudice to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Significantly, the veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claims that 
has not been obtained.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Factual Background and Legal Analysis

The claims on appeal were filed in 2004, to include a request 
to reopen a previously denied claim for a dental condition.  
The veteran was advised in 1996 that her STRs were believed 
to have been destroyed in a fire.  The file contains a May 
2005 memorandum which was issued to the veteran informing her 
of that a formal finding of unavailability of military 
service records was made and detailing the numerous efforts 
made to obtain them between 1996 and 2005.  

When, through no fault of the veteran, records under the 
control of the Government are unavailable, VA's duty then 
requires that VA advise the veteran of his right to support 
his claim by submitting alternate sources of evidence, 
including service medical personnel statements, or lay 
evidence, such as "buddy" affidavits or statements.  Dixon v. 
Derwinski, 3 Vet. App. 261, 263 (1992).  Washington v. 
Nicholson, 19 Vet. App. 362 (2005); Cromer v. Nicholson, 19 
Vet. App. 215 (2005).  .

In a case such as this where it appears that veteran's STRs 
are incomplete, the Board's obligation to explain its 
findings and conclusions, and to consider carefully the 
benefit-of-the-doubt rule, is heightened.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 
2 Vet. App. 83, 85 (1992).  The Board must point out; 
however, the O'Hare precedent does not raise a presumption 
that the missing medical records would, if they still 
existed, necessarily support the veteran's claim.

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2008).

Case law does not establish a heightened "benefit of the 
doubt," only a heightened duty of the Board to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing the claim, and to explain its decision 
when the veteran's medical records have been destroyed.  See 
Ussery v. Brown, 8 Vet. App. 64 (1995). Similarly, the case 
law does not lower the legal standard for proving a claim for 
service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the appellant.  Russo v. 
Brown, 9 Vet. App. 46 (1996).

	A.  New and Material Evidence

The veteran initially claimed service connection for a dental 
disorder in October 1995, maintaining that during service, 
while staging to go to Japan, the water on the ship she was 
assigned to became contaminated resulting in dental problems 
including gum disease.  In support of the claim, the veteran 
presented dental records dated from 1973 to 1989 reflecting 
that she had been fitted for dentures in 1973.  

Eligibility for dental treatment was denied in a rating 
action issued in July 1996.  The veteran was notified of the 
decision and of her appellate rights in correspondence dated 
in August 1996.  The veteran filed to reopen that claim in 
June 2004, following which no additional evidence was added 
to the claim.  In a rating action issued in August 2004, the 
RO determined that no new and material evidence had been 
presented with which to reopen the service connection claim 
for a dental condition/dental treatment.  Subsequent to the 
August 2004 rating action, the only evidence added to the 
record pertaining to the dental claim consists of a February 
2006 statement from the veteran in which she again explained 
that aboard ship en route to Japan the water on the boat 
became contaminated resulting in mouth sores and subsequent 
dental problems and ultimately requiring dentures.

Current regulations provide that treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease are not disabling, and may be considered 
service connected solely for the purpose of establishing 
eligibility for VA outpatient dental treatment.  38 C.F.R. § 
3.381(a).  Service connection may be granted for a dental 
condition of each tooth and periodontal tissue shown by the 
evidence to have been incurred in or aggravated by service.  
When applicable, a determination will be made as to whether 
dental conditions are due to a combat wound or other service 
trauma, or whether the veteran was interned as a prisoner of 
war (POW).  38 C.F.R. § 3.381(b). 

The significance of finding a dental condition is due to 
service trauma is that a veteran will be eligible for VA 
dental treatment for the condition, without the usual 
restrictions of timely application and one-time treatment.  
38 C.F.R. § 17.161(c).

Applicable law and regulations provide that the following 
will not be service connected for treatment purposes: (1) 
calculus; (2) acute periodontal disease; (3)  3rd molars, 
unless disease or pathology of the tooth developed after 180 
days or more of active service, or was due to combat or in- 
service trauma; (4) impacted or malposed teeth, and other 
developmental defects, unless disease or pathology of these 
teeth developed after 180 days or more of active service.  
Teeth extracted because of chronic periodontal disease will 
be service-connected only if they were extracted after 180 
days or more of active service.  38 C.F.R. § 3.381(e).  Legal 
authority provides that various categories of eligibility for 
VA outpatient dental treatment, such as: veterans having a 
compensable service-connected dental condition (Class I 
eligibility); one-time treatment for veterans having a 
noncompensable service-connected dental condition, provided 
they apply for treatment within a year after service (Class 
II eligibility); those having a noncompensable service- 
connected dental condition adjudicated as resulting from a 
combat wound or other service trauma (Class II(a) 
eligibility); and those who were detained as a POW (Class 
II(b) and Class II(c) eligibility), etc.  38 U.S.C.A. § 1712; 
38 C.F.R. § 17.161.

The July 1996 rating decision was not appealed within one 
year of the mailing of the decision, and represents a final 
decision.  38 C.F.R. § 20.1103.  Once a denial of a claim of 
service connection has become final, it cannot subsequently 
be reopened unless new and material evidence has been 
presented.  38 U.S.C.A. § 5108.  "New" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).

Evidence received subsequent to a final decision is presumed 
credible for the purposes of reopening the veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).

In this case, the only evidence submitted since the 1996 
rating action which pertains to the dental claim consists of 
the veteran's assertions made in 2006, to the effect that 
dental problems were caused by contaminated water on the ship 
to which she was assigned.  These assertions are essentially 
the same as those she previously made to VA prior to the 
issuance of the 1996 rating action.  Thus, her statements are 
not new.  Reid v. Derwinski, 2 Vet. App. 312 (1992); see also 
Anglin v. West, 11 Vet. App. 361, 368 (1998) (veteran's 
testimony supporting fact previously rejected regarding an 
alleged PTSD stressor was cumulative).  The veteran's 
statements are also not material.  It is generally true that 
lay statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  However, 
a lay person is not competent to provide an opinion requiring 
medical knowledge or a clinical examination by a medical 
professional.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998).  In Moray v. Brown, 5 Vet. App. 211 (1993), the Court 
noted that lay persons are not competent to offer medical 
opinions or diagnoses and that such evidence does not provide 
a basis on which to reopen a claim of service connection.

Moreover since the final 1996 rating decision, there has been 
no evidence presented of any currently manifested dental 
condition.  

In sum, no evidence has been presented which reflects that 
the veteran currently suffers from bone loss due to dental 
trauma, or other dental disability related to in-service 
dental trauma; nor does the evidence show that there is any 
other current dental disability otherwise related to her 
military service.  Thus, no evidence has been presented which 
raises a reasonable possibility of substantiating the claim 
and there has been no material evidence presented within the 
meaning of 38 C.F.R. § 3.156(a).  Accordingly, the Board 
finds that the claim for service connection for a dental 
condition is not reopened.

	B.  Service Connection Claims

As was explained earlier herein, a formal finding of 
unavailability of the veteran's service treatment records 
(STRs) has been made in this case.  Thus, there are no 
service treatment records on file.  

VA medical records dated from 2004 to 2008 include evidence 
of treatment for diagnosed conditions including Paget's 
disease, degenerative cervical disc disease and myofascial 
pain of the neck, status-post arthroscopic surgery of the 
left knee with degenerative joint disease, osteoarthritis of 
the knees bilaterally, and spinal stenosis at L4-5.  The 
records include a copy of a doctor's note dated in 1998 
explaining to the veteran the terms used to describe her 
diagnosed Paget's disease.  

An entry dated in August 2004, revealed that the veteran 
reported having knee problems about 20 years earlier and that 
Paget's disease of the knee had been diagnosed about 15 years 
earlier.

The file includes a VA audiological consult dated in March 
2005 which revealed that the veteran was using hearing aids 
and had mild sloping to severe sensorineural hearing loss of 
both ears.  On audiological evaluation, pure tone thresholds, 
in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
40
55
70
LEFT
35
35
50
65
75

Average puretone air conduction thresholds for the 1000, 
2000, 3000, and 4000 hertz frequencies were 49 in the right 
ear and 56 in the left ear.  Speech audiometry revealed 
speech recognition ability of 72 percent in the right ear and 
of 44 percent in the left ear.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).  Service connection for 
organic diseases of the nervous system, such as hearing loss, 
and for conditions including arthritis, may additionally be 
established on a presumptive basis by showing that the 
disease manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  
38 C.F.R. §§ 3.307(a)(3), 3.309(a).

In order to establish service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (a)(2008).  Secondary 
service connection may be found where a service-connected 
disability aggravates another condition (i.e., there is an 
additional increment of disability of the other condition 
which is proximately due to or the result of a service- 
connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).

In this case, element (1) clinical evidence showing diagnoses 
of the all of currently claimed disabilities has been 
presented.  Specifically, the clinical evidence includes 
currently diagnosed disorders of the neck, back and knees and 
reflects that's Paget's disease was diagnosed at least as 
early as 1998.

With respect to the hearing loss claim, the provisions of 
38 C.F.R. § 3.385 define disability due to impaired hearing.  
For the purpose of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of those frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  As 
demonstrated upon VA audiological evaluation conducted in 
March 2005, a currently manifested bilateral hearing 
disability was shown as defined under 38 C.F.R. § 3.385.

With respect to element (2) evidence of service incurrence, 
unfortunately there are no available STRs nor has any 
evidence been presented which establishes service incurrence.  
The veteran has not specifically identified any injuries or 
incidents in service which may be associated with the 
currently claimed conditions.  There is no documentary or 
clinical evidence of pertinent complaints, symptoms, findings 
or diagnoses of any of the veteran's claimed conditions, but 
particularly arthritis and hearing loss, shown within one 
year of the veteran's separation from service.  Because the 
claimed conditions were not seen during active duty service, 
service connection may not be established based on chronicity 
in service or continuity of symptomatology thereafter.  
38 C.F.R. § 3.303; Savage v. Gober, 10 Vet. App. 488, 494- 97 
(1997).  Because neither hearing loss or arthritis of any 
joint was documented within one year of the veteran's 
separation from active duty service, presumptive service 
connection is not warranted for any claimed condition.   

The record here discloses a span of more than 40 years since 
the veteran's discharge from service without record of 
treatment for any of the veteran's claimed conditions or 
documentation of continuity of symptomatology of any of the 
veteran's claimed medical conditions since service.  The 
lengthy period without evidence of treatment or continuity of 
any symptomatology, extending from 1948 to 1998 weighs 
heavily against the claims.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).

In this case, as to element (3) no etiological relationship 
has been established by competent evidence between any of the 
veteran's claimed disorders and her period of service or any 
service connected disorder.  In this regard, the Board points 
out that the veteran has no service-connected disorders and 
thus secondary service-connection is not a viable theory of 
entitlement.  The requirement of an evidentiary showing of an 
etiological relationship has been repeatedly reaffirmed by 
the U.S. Court of Appeals for the Federal Circuit, which has 
held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between the veteran's service and the disability claimed.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

To the extent that the veteran has presented assertions to 
the effect that her claimed conditions are etiologically 
related to service, the record does not show that she is a 
medical professional, with the training and expertise.  The 
veteran, as a layperson, does not have competence to give a 
medical opinion on diagnosis or etiology of a condition.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").

For the reasons explained herein, the preponderance of the 
evidence is against the service connection claims for 
bilateral knee conditions, Paget's disease, bilateral hearing 
loss, a back disorder and for a neck disorder and the appeal 
as to these claims must therefore be denied.  38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The Board has considered the doctrine of affording 
the benefit of any existing doubt with regard to the issues 
on appeal; however, as the preponderance of the evidence is 
against the claims, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant the ultimate resolution of any of the claims on that 
basis.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102.  
Accordingly, service connection for the aforementioned 
disorder is denied under any theory, whether direct, or 
presumptively or secondary.

ORDER

New and material evidence has not been presented with which 
to reopen a claim of entitlement to service connection for a 
dental condition and the claim remains denied.

Entitlement to service connection for a bilateral knee 
condition is denied.

Entitlement to service connection for Paget's disease is 
denied.

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for a back condition is 
denied.

Entitlement to service connection for a neck condition is 
denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


